DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6, the claims recites “when a communication resource assigned to one path is less than a communication resource assignable to the one path, the resource calculation means assigns a dummy signal to the one path”. However, due to the fact that the application claims “one path” but doesn’t not label it in a way that would differentiate it from “the one path” it is unclear whether the phase “the one path” within the phrase “the resource calculation means assigns a dummy signal to the path” references the previously mentioned path within claim 1 or the path just disclosed within claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (herein Wood) US PG PUB 2017/0317780 and Sadananda et al (herein Sadananda) US PG PUB 2009/0304380.
Re claim 1, Wood discloses resource allocation device (controller 10, Fig. 1) comprising: 
a resource calculator (path computation module 24, Fig. 1) configured to derive based on a communication resource required in a communication between terminal stations opposing via a path, a communication resource required for the path (path computation module 24 configured to compute traffic engineering information 21, a path from the P2MP LSP or LSPs 18 from a source represented by router 4a to destinations represented by routers 4D, 4E, 4F ¶ [0037], such that the source and the destinations are the stations opposing via a path. Furthermore, path computation module 24 determines a resource cost to the network 4 for the solution (206). To determine the rest for the purpose of optimization, path computation module 24 compute the total cost of the bandwidth capacity of link 9 of the network 4 used for the diverse path ¶[0086] wherein these are the also resources required for the path) ;
an interface configured to transmit to a communication device that sets a communication resource to the path (path provision module 26, Fig. 1), a communication resource to be assigned to the path (the path provisional module 26 of controller 10 configures network 6 to implement the paths a constitute the lows total cost solution determined by the path computation module 24. Path provisional module 26 installed the routed P2MP LSP by sending path descriptors 19 to the network 6, which configured the P2MP LSP according to the path descriptors 19 ¶ [0043]).  

However, Sadananda discloses a method in which discloses a routing database organization according to the invention that includes a path oriented routing databased including a destination structure 800 and a representation of the possible end to end paths 810. The destination structure 800 having destination entries 800A to 800I is to store each of the other nodes in the optical network in a single, separate entry ¶ [0146]. Furthermore, each of the entries 800A to 800I is also associated with the possible paths to the destination 810A-810I. The common possible paths are grouped by common destinations. Each path has associated to it its path channel set. Each of these path channel sets 830A-830J includes a set zero or more lamdas ¶ [0149], such that the wavelengths or resources assigned or available to the path are known. If and when the currently selected path passes the path based quality check, the available wavelengths on that path and their status can be accessed for selection therefrom. ¶ [0151], such that the wavelength is the communication resource to be assigned. 
Wood and Sadananda are analogous art because they are from the same field of endeavor, selection of paths within an optical network. At the time of the filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wood and Sadananda before him or her, to modify the path computation element of Wood to include the use of a databased of the available paths and wavelengths along said paths between a two different communication points of Sadananda because it combines prior art elements according to known methods to yield predictable results, in this case the 
Re claim 2, Wood and Sadananda disclose all the elements of claim 1 which claim 2 is dependent. Furthermore, Wood Sadananda discloses wherein the resource calculator calculates a communication resource to be assigned to each path between adjacent communication devices, among the terminal stations and the communication devices (Sadananda discloses each of the entries 800A to 800I is also associated with the possible paths to the destination 810A-810I. The common possible paths are grouped by common destinations. Each path has associated to it its path channel set. Each of these path channel sets 830A-830J includes a set zero or more lamdas ¶ [0149], such that the wavelengths or resources assigned or available to the path are known. If and when the currently selected path passes the path based quality check, the available wavelengths on that path and their status can be accessed for selection therefrom. ¶ [0151], such that the wavelength is the communication resource to be assigned to the paths and nodes within the communication path that is selected). 
Re claim 3, Wood and Sadananda discloses all the elements of claim 1, which claim 3 is dependent. Furthermore, Wood does not explicitly disclose wherein the resource calculator derives, for each pair of the opposing terminal stations, a communication resource to be assigned to the path. 
However, Sadananda discloses a method in which discloses a routing database organization according to the invention that includes a path oriented routing databased including a destination structure 800 and a representation of the possible end to end paths 810. The destination structure 800 having destination entries 800A to 800I is to store each of the other nodes in the optical network in a single, separate entry ¶ [0146], such that it is able to store paths for all other opposing terminals. Furthermore, each of the entries 800A to 800I is also associated with the possible paths to the destination 810A-810I. The common possible paths are grouped by common destinations. Each path has associated to it its path channel set. Each of these path channel sets 830A-830J includes a set zero or 
Wood and Sadananda are analogous art because they are from the same field of endeavor, selection of paths within an optical network. At the time of the filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wood and Sadananda before him or her, to modify the path computation element of Wood to include the use of a databased of the available paths and wavelengths along said paths between a two different communication points of Sadananda because it combines prior art elements according to known methods to yield predictable results, in this case the ability to have a highly organized system of paths in and their according resources in order to determine the best communication path with minimal effort and recalculation. 
Re claim 4, Wood and Sadananda disclose all the elements of claim 3, which claim 4 is dependent upon. Furthermore, Sadananda discloses wherein the resource calculator calculation means calculates, in a path in which a sum of communication resources to be assigned to the path derived for each pair of the opposing terminal stations is largest, a communication resource to be assigned to the path in which the sum of communication resources to be assigned 3 ActiveUS 179673710v.1to the path is largest, based on a communication resource required for the path and a communication resource assignable to the path (based on a given destination, the databased is accessed to locate the available paths to that destination. In certain embodiments of the invention, the paths for each destination are also sorted by a set of one or more paths characteristics (e.g. , any available wavelengths, number of available wavelengths, any unallocated wavelengths, number of unallocated wavelengths, the cost path based optical attributes, load balancing issues, etc.) As a result, depending on the sort, the next path to select for allocation to a given destination will be at the beginning of the group ¶ [0151], wherein the wavelengths along a path could be seen as communication resource, and sorting the by number of available wavelengths could be seen as a method of sorting and selecting according to the greater number of resources).  
Re claim 5, Wood and Sadananda disclose all the elements of claim 3, which claim 5 is dependent. Furthermore, Sadananda discloses wherein the resource calculator assigns, for each pair of the opposing terminal stations, a same communication resource to all paths via which the communication passes (Fig. 9A to 9D illustrate paths from Fig. 1C grouped by destination from N1 to N2, N1 to N3, N1 to N4, and N1 to N5, as well as the path channel set for each path, wherein the channels sets are disclosed as having the same communication channel such that the same communication resource could be assigned for all the paths of each pair). 
Re claim 7, Sadananda and Wood disclose all the elements of claim 1 which, which claim 7 is dependent. Furthermore, Wood does not explicitly disclose wherein the resource calculator means assigns, for each logical topology indicating a connection relation of the terminal stations, a communication resource of a path via which a communication between the terminal stations passes, and assigns the communication resource in such a way that a sum, for each of the paths, of amounts of the communication resources assigned for the each logical topology does not exceed an amount of a communication resource assignable to the path .
However, Sadananda discloses that in response to a path being selected, a path based quality check may be performed by on the path optical attributes in the routing databased for the currently selected path; if the check fails, other paths may be selected as the currently selected path until all paths are exhausted ¶ [0151]. Furthermore, Sadananda discloses Fig. 7 shows a flow diagram for a path based quality check for a currently selected path using the path depending optical service levels and chromatic dispersion levels. In block 700, the cumulative noise for the currently selected path dis determined and control pass to block 705. Thus, the path based optical value for noise is determined in block 700 ¶ [0129]. As shown in block 715, the cumulative chromatic dispersion for the currently 
Woods and Sadananda are analogous art because they are from the same field of endeavor, selection of paths within an optical network. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wood and Sadananda before him or her, to modify the path computation element of Wood to include the quality check of Sadananda because it combines prior art elements according to known methods to yield predictable results, in this case, enabling for quality of the communication to be assured when a path is selected.
Re claim 8, Wood and Sadananda discloses a resource allocation system comprising: 
a plurality of terminal stations (Wood path computation module 24 configured to compute traffic engineering information 21, a path from the P2MP LSP or LSPs 18 from a source represented by router 4a to destinations represented by routers 4D, 4E, 4F ¶ [0037], wherein in Fig. 1 is can be see that these routers are coupled terminal stations that deliver the signal to their terminal devices); 
the resource allocation device according to claim 1 (controller 10, Fig. 1), being connected to at least one of the plurality of terminal stations (path provisioning module 26 installed the routed P2MP LSP by sending path descriptors to network 6, which configures the P2MP LSP according to the path descriptors. The descriptors may include for each node in the order P2MP from the ingress router 4A to egress routers 4D, 4E, and 4R, a node identifier, ingress label, and egress label ¶ [0043], such that the routers or terminals stations receive the path descriptors, they are connected to the allocation device from which it is able to receive these descriptors) ; and 
a communication device configured to set a communication resource to a path between the terminal stations (a path descriptor an include an explicitly rout object for the P2MP or other configuration information and may include information describing the corresponding path including path type, bandwidth for each class of service value, and/or for each node in the ordered P2MP path form ingress router 4A to egress router 4D, 4E, and 4F, a node identifier, ingress label, and egress label ¶ [0043], such that these labels and descriptors are able to configure the communication resource to said path).  
Re claim 9, Wood discloses resource allocation method comprising: 
deriving, based on a communication resource required in a communication between terminal stations opposing via a path, a communication resource required for the path (path computation module 24 configured to compute traffic engineering information 21, a path from the P2MP LSP or LSPs 18 from a source represented by router 4a to destinations represented by routers 4D, 4E, 4F ¶ [0037], such that the source and the destinations are the stations opposing via a path. Furthermore, path computation module 24 determines a resource cost to the network 4 for the solution (206). To determine the rest for the purpose of optimization, path computation module 24 compute the total cost of the bandwidth capacity of link 9 of the network 4 used for the diverse path ¶[0086] wherein these are the also resources required for the path); 
Wood does not explicitly disclose calculating, based on a communication resource assignable to the path and the derived communication resource required for the path, a communication resource to be assigned to the path.  
However, Sadananda discloses a method in which discloses a routing database organization according to the invention that includes a path oriented routing databased including a destination structure 800 and a representation of the possible end to end paths 810. The destination structure 800 having destination entries 800A to 800I is to store each of the other nodes in the optical network in a single, separate entry ¶ [0146]. Furthermore, each of the entries 800A to 800I is also associated with the possible paths to the destination 810A-810I. The common possible paths are grouped by common 
Wood and Sadananda are analogous art because they are from the same field of endeavor, selection of paths within an optical network. At the time of the filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wood and Sadananda before him or her, to modify the path computation element of Wood to include the use of a databased of the available paths and wavelengths along said paths between a two different communication points of Sadananda because it combines prior art elements according to known methods to yield predictable results, in this case the ability to have a highly organized system of paths and to be able to quickly select the wavelength available to said path. 
Re claim 10, Wood and Sadananda disclose all the elements of claim 9, which claim 10 is dependent. Furthermore, Sadananda and Wood disclose further comprising calculating a communication resource to be assigned to the path, for each path between a communication device and the terminal station adjacent to each other, among the communication devices that set a communication resource to the path, and the terminal stations (Sadananda discloses each of the entries 800A to 800I is also associated with the possible paths to the destination 810A-810I. The common possible paths are grouped by common destinations. Each path has associated to it its path channel set. Each of these path channel sets 830A-830J includes a set zero or more lamdas ¶ [0149], such that the wavelengths or resources assigned or available to the path are known. If and when the currently selected path passes the path based quality check, the available wavelengths on that path and their status can be accessed for selection therefrom. ¶ [0151], such that the wavelength is the communication resource to be assigned to the paths and nodes within the communication path that is selected).  
Re claim 11, Wood discloses all the elements of claim 9, which claim 11 is dependent.  Furthermore, Wood does not explicitly disclose further comprising deriving, for each pair of the opposing terminal stations, a communication resource to be assigned to the path.  
However, Sadananda discloses a method in which discloses a routing database organization according to the invention that includes a path oriented routing databased including a destination structure 800 and a representation of the possible end to end paths 810. The destination structure 800 having destination entries 800A to 800I is to store each of the other nodes in the optical network in a single, separate entry ¶ [0146], such that it is able to store paths for all other opposing terminals. Furthermore, each of the entries 800A to 800I is also associated with the possible paths to the destination 810A-810I. The common possible paths are grouped by common destinations. Each path has associated to it its path channel set. Each of these path channel sets 830A-830J includes a set zero or more lamdas ¶ [0149], such that the wavelengths or resources assigned or available to the path are known. 
Wood and Sadananda are analogous art because they are from the same field of endeavor, selection of paths within an optical network. At the time of the filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wood and Sadananda before him or her, to modify the path computation element of Wood to include the use of a databased of the available paths and wavelengths along said paths between a two different communication points of Sadananda because it combines prior art elements according to known methods to yield predictable results, in this case the ability to have a highly organized system of paths in and their according resources in order to determine the best communication path with minimal effort and recalculation. 
(based on a given destination, the databased is accessed to locate the available paths to that destination. In certain embodiments of the invention, the paths for each destination are also sorted by a set of one or more paths characteristics (e.g. , any available wavelengths, number of available wavelengths, any unallocated wavelengths, number of unallocated wavelengths, the cost path based optical attributes, load balancing issues, etc.) As a result, depending on the sort, the next path to select for allocation to a given destination will be at the beginning of the group ¶ [0151], wherein the wavelengths along a path could be seen as communication resource, and sorting the by number of available wavelengths could be seen as a method of sorting and selecting according to the greater number of resources).  
Re claim 13, Wood and Sadananda disclose all the elements of claim 11, which claim 13 is dependent. Furthermore, Wood and Sadananda disclose  further comprising assigning, for each pair of the opposing terminal 5 ActiveUS 179673710v.1stations, a same communication resource to all paths via which the communication passes (Sadananda discloses Fig. 9A to 9D illustrate paths from Fig. 1C grouped by destination from N1 to N2, N1 to N3, N1 to N4, and N1 to N5, as well as the path channel set for each path, wherein the channels sets are disclosed as having the same communication channel such that the same communication resource could be assigned for all the paths of each pair).  
Re claim 14, Wood discloses a non-transitory recording medium recording a resource allocation program (controller 10 may represent a high level controller for configuring and managing network 6. Controller 10 may represent one or more general-purpose servers, an applicant, controller or other special purpose device for computing paths, an application executed by a computing device ¶ [0032]) causing a computer of a resource allocation device to execute: 
a procedure of deriving, based on a communication resource required in a communication between terminal stations opposing via a path, a communication resource required for the path (path computation module 24 configured to compute traffic engineering information 21, a path from the P2MP LSP or LSPs 18 from a source represented by router 4a to destinations represented by routers 4D, 4E, 4F ¶ [0037], such that the source and the destinations are the stations opposing via a path. Furthermore, path computation module 24 determines a resource cost to the network 4 for the solution (206). To determine the rest for the purpose of optimization, path computation module 24 compute the total cost of the bandwidth capacity of link 9 of the network 4 used for the diverse path ¶[0086] wherein these are the also resources required for the path); 
a procedure of transmitting, to a communication device that sets a communication resource to the path, a communication resource to be assigned to the path (path provision module 26, Fig. 1), a communication resource to be assigned to the path (the path provisional module 26 of controller 10 configures network 6 to implement the paths a constitute the lows total cost solution determined by the path computation module 24. Path provisional module 26 installed the routed P2MP LSP by sending path descriptors 19 to the network 6, which configured the P2MP LSP according to the path descriptors 19 ¶ [0043]).
Wood does not explicitly disclose a procedure of calculating, based on a communication resource assignable to the path and the derived communication resource required for the path, a communication resource to be assigned to the path. 
However, Sadananda discloses a method in which discloses a routing database organization according to the invention that includes a path oriented routing databased including a destination structure 800 and a representation of the possible end to end paths 810. The destination structure 800 
Wood and Sadananda are analogous art because they are from the same field of endeavor, selection of paths within an optical network. At the time of the filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wood and Sadananda before him or her, to modify the path computation element of Wood to include the use of a databased of the available paths and wavelengths along said paths between a two different communication points of Sadananda because it combines prior art elements according to known methods to yield predictable results, in this case the ability to have a highly organized system of paths and to be able to quickly select the wavelength available to said path. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637